NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                      BROCK AMELIA HILL, Appellant.

                              No. 1 CA-CR 21-0548
                               FILED 8-16-2022


            Appeal from the Superior Court in Mohave County
                         No. S8015CR202000854
            The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Tucson
By Karen Moody
Counsel for Appellee

Jill L. Evans, Attorney at Law, Flagstaff
By Jill L. Evans
Counsel for Appellant


                        MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge Cynthia J. Bailey and Judge Peter B. Swann joined.
                               STATE v. HILL
                             Decision of the Court

W I L L I A M S, Judge:

¶1             Brock Amelia Hill was convicted of two counts of negligent
homicide, two counts of aggravated assault, one count of failure to stop at
the scene of an accident involving death or serious physical injury, and two
counts of driving under the influence. The superior court sentenced Hill to
40.25 years’ imprisonment and, after a contested restitution hearing,
ordered him to pay restitution of $33,799.12. Hill appeals solely from the
court’s restitution order.

¶2           Hill’s counsel filed a brief per Anders v. California, 386 U.S. 738
(1967) and State v. Leon, 104 Ariz. 297 (1969) advising us there are no
meritorious grounds for reversal. Hill was granted an opportunity to file a
supplemental brief in propria persona but did not do so. Our obligation is to
review the entire record for reversible error. State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999).

¶3             We have reviewed the entire record for reversible error with
respect to the restitution order and find none. The superior court ordered
Hill to pay restitution totaling $33,799.12, which included reimbursement
for: (1) the cost of two funerals; (2) travel costs for victims’ representatives
to attend court; (3) lost wages for a surviving victim; (4) and medical bills.
Record evidence supports the court’s order. We, therefore, affirm the
restitution order.

¶4            Defense counsel’s obligations pertaining to Hill’s
representation in this appeal have ended. Defense counsel need do no more
than inform Hill of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On this court’s motion, Hill has 30 days from the
date of this decision to proceed, if he wishes, with an in propria persona
motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                          2